NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30104

                Plaintiff-Appellee,             D.C. No.
                                                6:17-cr-00004-CCL-1
 v.

WILLIAM PAUL COX, JR.,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Charles C. Lovell, District Judge, Presiding

                            Submitted March 4, 2019**
                                Portland, Oregon

Before: GRABER and BERZON, Circuit Judges, and TUNHEIM,*** Chief
District Judge.

      William Cox, Jr. contends that the district court should have suppressed the

recording of a phone call he placed from jail, information from which was used to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
secure a search warrant for his car. He argues the conversation was “a protected

communication under the [Secured Communications Act (SCA)] or the Fourth

Amendment,” so “a warrant was required for law enforcement to lawfully access

those recorded calls.” We disagree and affirm.

      1. Although the SCA prohibits “intentionally access[ing] without

authorization a facility through which an electronic communication service is

provided,” or exceeding authorized access to that facility, to obtain access to

electronic communication stored therein, 18 U.S.C. § 2701(a), suppression is not a

remedy available for violations of those provisions. The statute provides that “[t]he

remedies and sanctions described in this chapter are the only judicial remedies and

sanctions for nonconstitutional violations of this chapter.” Id. § 2708. Suppression

is not among the remedies and sanctions described. Id. § 2701. For that reason, this

circuit has long recognized that “the [SCA] does not provide an exclusion remedy.

It allows for civil damages and criminal punishment but nothing more.” United

States v. Smith, 155 F.3d 1051, 1056 (9th Cir. 1998) (citations omitted).

      2. The Fourth Amendment is no more help than the SCA to Cox. United

States v. Van Poyck is clear that “any expectation of privacy in outbound calls from

prison is not objectively reasonable and that the Fourth Amendment is therefore

not triggered by the routine taping of such calls.” 77 F.3d 285, 291 (9th Cir. 1996).

      AFFIRMED.


                                          2